Title: Thomas Jefferson to William W. Hening, 8 April 1815
From: Jefferson, Thomas
To: Hening, William Waller


          Dear Sir
Monticello
Apr. 8.
15.
          I have
duly recieved the MS.
volumes which were forwarded by the stage, and in good
condition. these were as follows
          one marked 43 of laws from 1629. to 1633.
          one marked
F.laws from 1639to
1667.
          MS. copies by myself from
Mercer’s MS of the laws of 1661.
          the
Charles city MS. laws from 1661 to
1702
          the 2d
Charles city MS. laws of 1705.
          the
Rosewell MS. laws of 1705. to
1711.
          Besides these there remain
two others of those I lent you which I have no doubt you have overlooked in the
mass of those you have, or not recollected from whom they came. these are
          a MS. marked
A. containing the laws of
1623/4 Mar. 5. in 35. acts. it is a very thin vol. indeed, bound new in white
calf opening at the end, and not at the side of the volume, given me by
Peyton Randolph from among the Collection of
materials by
Sr John Randolph when about to write the
history of
Virginia. it is the only copy extant of those
laws.
          Another MS.
marked
D. of laws from 1642/3 to
1661/2
          As you have long ago passed
the period of those volumes I will ask their return by the same mode of
conveyance as the former. if sent by the first
Milton stage, they may still be in time to be
packed with the others. these two volumes were on my Catalogue, and as the sale
of the library was by the Catalogue, as it stood, they go. but a
very antient volume of
records too tender to be sent you with the others, was not on the
catalogue, and so does not go. when you have brought your work to the
revolution, this might furnish matter for a valuable supplementary Appendix, as
it contains some laws interspersed in it, which perhaps were in none of the
others. it shall be at your service. I hope you will push your valuable
publication with urgency to it’s conclusion. Accept the assurances of my
esteem and respect
          Th:
Jefferson
        